Exhibit 10.6
 
 
[STANDARD FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT]
 
BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of
______________ (the “Date of Grant”) between BE Aerospace, Inc., a Delaware
corporation (the “Company”), and _________________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock Units (the “RSUs”)
provided for herein to the Participant pursuant to the Plan and the terms and
conditions set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Award.  Subject to the provisions of this Award Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of
________________ RSUs, subject to adjustment as set forth in the
Plan.  Seventy-five percent (75%) of the RSUs shall be subject to time-based
vesting (“Time-Based RSUs”) and twenty-five percent (25%) of the RSUs shall be
subject to performance-based vesting (“Performance-Based RSUs”).  Each RSU gives
the Participant the unsecured right to receive, subject to the terms and
conditions of the Plan and this Award Agreement, one share of Common Stock.  The
Participant shall not be required to pay any additional consideration for the
issuance of the shares of Common Stock upon settlement of the RSUs.
 
2. Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions.  This Award Agreement and the RSUs shall be subject to the
Plan, the terms of which are incorporated herein by reference, and in the event
of any conflict or inconsistency between the Plan and this Award Agreement, the
Plan shall govern.  Defined terms used herein without definition shall have the
meanings ascribed thereto in the Plan.
 
3. Vesting Schedule.  Subject to the terms and conditions hereof, the
Participant shall vest in the RSUs as follows, unless previously vested or
cancelled in accordance with the provisions of the Plan or this Award Agreement
(each applicable date a “Scheduled Vesting Date”):
 
(a) Time-Based RSUs.  On each of the first, second, third and fourth
anniversaries of the Date of Grant (each an “Anniversary Date”), twenty-five
percent (25%) of the Time-Based RSUs shall vest and no longer be subject to
cancellation pursuant to Section 5 or the transfer restrictions set forth in
Section 7.
 
(b) Performance-Based RSUs.  Subject to the Company achieving its Earnings
Before Interest and Taxes target (the “Performance Target”) in the 12-month
period ending on September 30th of each year during the four-year period
following the Date of Grant (each such year a  “Performance Period”),
Performance-Based RSUs shall vest pursuant to the following terms and no longer
be subject to cancellation pursuant to Section 5 or the transfer restrictions
set forth in Section 7:
 

--------------------------------------------------------------------------------


 
(i) If the Company achieves or exceeds one hundred percent (100%) of the
Performance Target over the applicable Performance Period, twenty-five percent
(25%) of the Performance-Based RSUs shall vest on the applicable Anniversary
Date.
 
(ii) If the Company achieves ninety percent (90%) of the Performance Target over
the applicable Performance Period, ten percent (10%) of the Performance-Based
RSUs shall vest on the applicable Anniversary Date.
 
(iii) If the Company achieves over ninety percent (90%) but less than one
hundred percent (100%) of the Performance Target over the applicable Performance
Period, between ten percent (10%) and twenty-five percent (25%) of the
Performance-Based RSUs (as determined on the basis of linear interpolation)
shall vest on the applicable Anniversary Date.
 
(iv) If the Company achieves less than ninety percent (90%) of the Performance
Target over the applicable Performance Period, the Participant forfeits the
amount of Performance-Based RSUs that would have vested on the applicable
Anniversary Date.
 
The applicable Performance Targets shall be established by the Committee in
writing no later than 90 days after the commencement of the applicable
Performance Period for purposes of Section 162(m) the Internal Revenue Code of
1986, as amended and the regulations and guidance promulgated thereunder (the
“Code”).
 
4.           Settlement.  Each RSU shall be settled by delivery of share of
Common Stock within thirty (30) days following the applicable Scheduled Vesting
Date or such earlier date on which the RSUs vest pursuant to this Award
Agreement (each, a “Settlement Date”).  In the sole discretion of the Committee,
in lieu of the delivery of shares of Common Stock, the RSUs may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of shares of Common Stock, determined on the applicable Scheduled Vesting
Date or, in the case of settlement in accordance with Sections 5 and 7, the date
of the Participant’s termination of employment or the effective date of the
Change in Control, as applicable.
 
5.           Termination of Employment.  In the event of the Participant’s
termination of employment with the Company prior to the vesting of all RSUs
hereunder for any reason other than death or Disability (as defined in the
Company’s long-term disability plan applicable to the participant), all unvested
RSUs shall be cancelled immediately without consideration as of the date of such
termination.  If, prior to the vesting of all RSUs hereunder, the Participant
has a termination of employment with the Company as a result of his death or
Disability, all of the unvested RSUs shall vest immediately.  Following a
Participant’s death or termination of employment for any reason, any vested RSUs
shall be settled within thirty (30) days
 
6.           Change in Control.  Upon a Change in Control prior to the vesting
of all RSUs hereunder, all of the unvested RSUs shall vest immediately and shall
be settled within thirty (30) days.  For purposes of this Award Agreement, a
“Change of Control” shall mean a “change in control event” within the meaning of
the default rules under Section 409A of the Code.
 
2

--------------------------------------------------------------------------------


 
7.           Nontransferability of RSUs.  Unless otherwise determined by the
Committee, the RSUs may not be transferred, pledged, alienated, assigned or
otherwise attorned other than by last will and testament or by the laws of
descent and distribution or pursuant to a domestic relations order, as the case
may be; provided, however, that the Committee may, subject to such terms and
conditions as it shall specify, permit the transfer of the RSUs, including,
without limitation, for no consideration to a charitable institution or a
Permitted Transferee.  Any RSUs transferred to a charitable institution may not
be further transferable without the Committee’s approval and any RSUs
transferred to a Permitted Transferee shall be further transferable only by last
will and testament or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Participant.
 
8.           Rights as a Stockholder.  The Participant shall have no rights as a
stockholder with respect to the RSUs.  Upon settlement, the Participant shall
have all rights as a stockholder with respect to the shares delivered to the
Participant, if any, including, without limitation, voting rights and the right
to receive dividends.
 
9.           Dividend Equivalents.  If, after the Date of Grant and prior to the
applicable Settlement Date, dividends with respect to the Common Stock are
declared or paid by the Company, the Participant shall be entitled to receive
dividend equivalents in an amount, without interest, equal to the cumulative
dividends declared or paid on a share of Common Stock, if any, during such
period multiplied by the number of RSUs.  The dividend equivalents shall be paid
in cash or shares of Common Stock, as determined by the Company in its
discretion, on the applicable Settlement Date.  If the Participant’s employment
with the Company terminates prior to the applicable Settlement Date for any
reason set forth in Section 5 of this Award Agreement or if a Change of Control
occurs, the Participant shall be entitled to receive all accrued and unpaid
dividend equivalents at the time the RSUs are settled in accordance with
Sections 5 and 7, as applicable.  If the Participant’s employment terminates
prior to the applicable Settlement Date for any reason set forth in Section 5,
any accrued and unpaid dividend equivalents shall be cancelled.
 
10.           Legend on Certificates.  The Committee may cause a legend or
legends to be put on certificates representing the shares of Common Stock
delivered upon settlement of the RSUs to make appropriate reference to such
restrictions as the Committee may deem advisable under the Plan or as may be
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange that lists the Common Stock, and any
applicable federal or state laws.
 
11.           Conditions to Delivery of Common Stock Certificates.  The Company
shall not be required to deliver any certificate for shares of Common Stock
pursuant to this Agreement prior to fulfillment of all of the following
conditions:
 
(a)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee determines to be necessary or
advisable; and
 
3

--------------------------------------------------------------------------------


 
(b)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.
 
12.           No Entitlements.
 
(a)           No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, (ii) be construed
as guaranteeing the Participant’s employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Date of Grant and the
applicable vesting date in accordance with  Section 3) or (iii) be construed as
giving the Participant any right to be reemployed by the Company following any
termination of Employment.
 
(b)           No Right to Future Awards.  This award of RSUs and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
RSUs or any other equity-based award at any time in the future or in respect of
any future period.
 
(c)           No Effect on Future Employment Compensation.  The Company has made
this award of RSUs to the Participant in its sole discretion.  This award does
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year and does not diminish in any
way the Company’s discretion to determine the amount, if any, of the
Participant’s compensation.  In addition, this award of RSUs is not part of the
Participant’s base salary or wages and will not be taken into account in
determining any other employment-related rights the Participant may have, such
as rights to pension or severance pay.
 
13.           Taxes and Withholding.  No later than the date as of which an
amount with respect to the RSUs first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in cash, shares of Common Stock,
including Common Stock that is part of the award that gives rise to the
withholding requirement, or any other method approved by the Committee.  The
obligations of the Company to deliver the certificates for shares of Common
Stock (or the cash value pursuant to Section 4) under this Award Agreement shall
be conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant, including, without
limitation, by withholding cash or shares of Common Stock to be delivered upon
settlement of the RSUs.
 
14.           Securities Laws.  In connection with the grant or vesting of the
RSUs, the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.
 
4

--------------------------------------------------------------------------------


 
15.           Miscellaneous Provisions.
 
(a)           Notices.  Any notice necessary under this Award Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
(b)           Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Award Agreement.
 
(c)           Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)           Entire Agreement.  This Award Agreement and the Plan constitute
the entire agreement between the parties hereto with regard to the subject
matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.
 
(e)           Amendments.  The Board or the Committee shall have the power to
alter, amend, modify or terminate the Plan or this Award Agreement at any time;
provided, however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.  Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the RSUs are
not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company.  Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  The Committee shall give written notice to the Participant in
accordance with Section 15(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSU in any manner that is consistent with the
Plan and approved by the Committee.
 
(f)           Section 409A.
 
(i)           The RSUs are intended to constitute “short-term deferrals” for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder ("Section 409A").  If any provision of the Plan or this
Award Agreement would, in the reasonable good faith judgment of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of a penalty tax under Section 409A, the Committee may modify
the terms of the Plan Documents, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax.  This Section 15(f) does not create an
obligation on the part of the Company to modify the Plan Documents and does not
guarantee that the RSUs will not be subject to taxes, interest and penalties
under Section 409A.
 
5

--------------------------------------------------------------------------------


 
(ii)           Notwithstanding anything to the contrary in the Plan Documents,
to the extent that the RSUs constitute deferred compensation for purposes of
Section 409A and Participant is a "Specified Employee" (within the meaning of
the Committee’s established methodology for determining "Specified Employees"
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.
 
(g)           Successor.  Except as otherwise provided herein, this Award
Agreement shall be binding upon and shall inure to the benefit of any successor
or successors of the Company, and to any Permitted Transferee pursuant to
Section 7.
 
(h)           Choice of Law.  Except as to matters of federal law, this Award
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 

 
BE AEROSPACE, INC.
     
By:
 
Name: Amin Khoury
 
Title: Chairman of the Board

 
6